Title: John Vaughan to Thomas Jefferson, 9 January 1815
From: Vaughan, John
To: Jefferson, Thomas


          
              Dear sir  Philad. Jany 9. 1815
            Notwithstanding the previous communications of Mr Correa, & your positive letter of resignation, very great difficulty occurred in prevailing upon the members of the American Philos. Society to accede to your wishes—It was at last fi Generally understood, amongst y them, that Your name was to be withdrawn,—leaving however the whole open by not formally acting upon your letter. on On the Day of the Election, An idea had suggested itself to some, that notwithstanding the letter—some misconstruction might, by design or otherwise, be put by our Papers on the motives of the Change, & an opinion was c Circulated, that, to prevent it, you shoulu should still be elected; & that then; if you could not be prevailed upon to serve  Again—The Act of Resignation would be your own & a public one.—Could this have been generally Communicated, the measure would generally have been adopted—It was too late, & Dr Wistar was elected to succeed you, altho’ he was of those who earnestly desired the former Course to be pursued.—Our friend Correa would no Doubt have done the same; but there was no oppy of Communicating to him or others, the change proposed in the plan—. It was suggested by those who acted upon it, that if your Determination was not to be shaken, Wistar would come in probably by a an Unanimous Vote; as he had been V-P. 5 ys before Mr Patterson, & 7 Ys before Dr Barton—In announcing the Election, we did not think it proper to publish to the world the whole of Your letter; which might have been occasionally detatched from the publication;—but prefered interweaving the Fact with it;—in the manner you will have seen.—But for your peremptory letter, supported by Your private Communications to M Correa—Your name could not have been withdrawn; It had served us too well, to be Easily relinquished—
            You will shortly have a Visit from a Young man of distinguished learning & Talents, a Mr George Ticknor of Boston he carries Letters from Mr Adams & Dr Wistar—his career will be the Law, but his fortune admitting it, he means to pass Some time in Europe, with a View of enlarging his Knowledge before he establishes himself at home—previous to his Tour he visits our Cities as far as Washington & in his way to pay his respects to you—such young men, appearing as Travellers will do credit to the County Country—I have brought him acquainted with Mr Gilmor with whom, he is much pleased, & thinks of him more highly than of any Young Man he has seen since he left home—I believe Mr G is equally pleased with him—M Correa will give Mr T. letters for Europe—& if from the State of Europe Mr C puts in Execution his favorite project of returning to Paris I shall try to arrange the plan for their going together—Mr T. will be happy to be honored with your Commands—Wishing You many happy returns of the SeasonI remain Your sincere friend
            Jno Vaughan
          
          
            P.S:
            I do not Know whether you possess any part of Michaux’s Amn Forest Trees—The 2d & 3d Vol. are here The first Vol. consists of the Pines & Noyers.—some persons who had taken this being removed from the County Country, these two last Vol. can be procured—but not I believe the whole  Work—It is much appreciated & I could very readily dispose of Several complete Copies if I had them—
          
        